             Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 1 of 8



     LESLIE M. HILL (D.C. Bar No. 476008)
 1
     Leslie.Hill@usdoj.gov
 2   MARTHA C. MANN
     Martha.Mann@usdoj.gov
 3   United States Department of Justice
     Environment & Natural Resources Division
 4
     Environmental Defense Section
 5   4 Constitution Square
     150 M St. N.E.
 6   Suite 4.149
 7   Washington D.C. 20002
     Telephone (202) 514-0375
 8   Facsimile (202) 514-8865
 9   Attorneys for Defendants
10
                         IN THE UNITED STATES DISTRICT COURT
11                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
12
13                                                 Case No. 4:18-cv-03237-HSG
      STATE OF CALIFORNIA, et al.
14                                                 REPLY IN SUPPORT OF EPA’S
                           Plaintiffs,             MOTION FOR STAY PENDING
15
                                                   APPEAL
                     v.
16
                                                   NO HEARING REQUESTED
17    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY, et al.,
18
                           Defendants.
19
20
21
22
23
24
25
26
27
28


                                                                        CASE NO. 4:18-cv-03237-HSG
                                          REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
              Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 2 of 8




 1           Pursuant to Civil L.R. 7-3 and the Court’s Order (Dkt. No. 111), Defendants the United
 2   States Environmental Protection Agency and Andrew R. Wheeler, in his official capacity as
 3   Administrator of the United States Environmental Protection Agency (collectively, “EPA”), file
 4   this reply in support of EPA’s motion for a stay pending appeal of the Court’s Order of
 5   November 5, 2019 (Dkt. No. 124), denying EPA’s Motion to Amend Order and Judgment (Dkt.
 6   No. 109). (“EPA Mot.”).
 7   I.      ARGUMENT
 8           Plaintiffs fail to rebut EPA’s demonstration that it is likely to succeed on the merits of an
 9   appeal. First, Plaintiffs continue to back pedal from the basis of the Court’s jurisdiction. On the
10   one hand, they previously argued that the deadline set forth solely in EPA’s regulations
11   constituted “any act or duty under this chapter,” 42 U.S.C. § 7604(a)(2), 1 but on the other hand,
12   they now assert that EPA’s duly enacted amendment to those regulations is but a “bare
13   regulatory change.” Pls.’ Opp. at 2 (Dkt. No. 134); see also id. at 10-11. Plaintiffs cannot have
14   it both ways: either, on the one hand, the regulatory deadline at issue is a mere regulation, or, on
15   the other, it rises to the level of an “act or duty under this chapter” as do deadlines in the statute
16   itself, in which case it can give rise to a citizen suit for failure to comply with the deadline and,
17   when amended, should be (as would be an amended statutory deadline) treated as a change in
18   law sufficient to warrant amendment of the Court’s Order. 2
19           Plaintiffs erroneously assert that, notwithstanding that the D.C. Circuit has jurisdiction to
20   review EPA’s amended regulations and that challenges to those regulations are in fact now
21
     1
       See Pl. States’ Opp. to EPA’s Mot. to Dismiss at 9-11 (Dkt. No. 48); Pl.-Intervenor’s Opp. to
22
     EPA’s Mot. to Dismiss at 1-2, 6-10 (Dkt. No. 49).
     2
23     Plaintiffs continue to inaccurately refer to the EPA rulemaking at issue as the “Delay Rule.”
     Pls.’ Opp. at 2, 5, 7, 10, 12. On the contrary, the rulemaking at issue is an amendment to the
24   Municipal Solid Waste (“MSW”) Landfills Emission Guidelines to align the Emission
     Guidelines with the new implementing regulations, promulgated in summer 2019, that set
25
     requirements to govern ongoing and potential future rulemakings under CAA section 111(d).
26   Final Rule, 84 Fed. Reg. 44,547 (Aug. 26, 2019) (codified at 40 C.F.R. § 60.30f(b)); see Final
     Rule, 84 Fed. Reg. 32,520, 32,564-71 (July 8, 2019) (codified at 40 C.F.R. § 60.20a-60.29a)
27   (aligning the Clean Air Act section 111(d), 42 U.S.C. § 7411(d), implementing regulations with
28   section 110, 42 U.S.C. § 7410). See also EPA’s Mot. to Stay at 2-5 & 2 n.2 (Dkt. No. 70).

                                                        1
                                                                               CASE NO. 4:18-cv-03237-HSG
                                                 REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
              Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 3 of 8




 1   pending in that Court, “EPA could move the goalposts yet again” by completing another
 2   rulemaking to amend the relevant deadlines. 3 If the D.C. Circuit were to vacate either the new
 3   timing requirements in EPA’s revised implementing regulations 4 or the EPA’s cross-reference to
 4   those requirements in the MSW Landfills Emission Guidelines, 5 EPA would have to take that
 5   Court’s rulings into account and it is difficult to imagine what basis the Agency would have to
 6   revise the deadline for the submission of state plans again. Moreover, to the extent Plaintiffs’
 7   concern is that, if the D.C. Circuit were to overturn the new regulations, EPA would not issue a
 8   federal plan without Plaintiffs bringing another lawsuit, then, as EPA suggested at the hearing on
 9   its motion to amend, Tr. 6:15-17 (Dkt. No. 122), the Court could stay this case and its Order and
10   Judgment requiring EPA to “promulgate regulations setting forth a federal plan, as required by
11   40 C.F.R. § 60.27(d), no later than November 6, 2019,” currently stayed until January 7, 2020,
12   pending resolution of the challenges to the new regulations pending in the D.C. Circuit. 6
13          Further, Plaintiffs misconstrue EPA’s footnote noting that “citizens can seek to have
14   district courts impose deadlines on EPA via a suit to compel action unreasonably delayed. 42
15   U.S.C. § 7604(a).” EPA’s Mot. at 9 n.3. First, EPA notes that it urged in its motion to dismiss
16
17   3
       Challenges to the new implementing regulations and the regulation aligning the MSW Landfills
18   Emission Guidelines is within the exclusive jurisdiction of the D.C. Circuit Court of Appeals. 42
     U.S.C. § 7607(b)(1) (stating that petitions for review of “any standard of performance or
19
     requirement under section 7411, . . . or any other nationally applicable regulations promulgated,
20   or final action taken, by the Administrator under this chapter may be filed only in the United
     States Court of Appeals for the District of Columbia.”). This is not a situation in which the
21   agency has repeatedly changed the relevant deadline. As EPA explained in its motion, the
     availability of judicial review obviates the Court’s – and Plaintiffs’ -- apparent concern that EPA
22
     could indefinitely adjust the state plan submission deadline and resulting deadline for
23   promulgation of a federal plan. That is, judicial review precludes the arbitrary resetting of the
     deadlines that the Court – and Plaintiffs -- speculate could occur.” EPA’s Mot. at 9.
24   4
       84 Fed. Reg. 32,520.
     5
       Final Rule, 84 Fed. Reg. 44,547 (Aug. 26, 2019) (codified at 40 C.F.R. § 60.30f(b)).
25   6
       See New York v. EPA, Case No. 19-1140 (D.C. Cir.) (consolidated) (challenging the ACE Rule)
26   (petitioners include Plaintiff States California, Rhode Island, Pennsylvania, Oregon, New
     Mexico, Vermont, Illinois, and Maryland); Appalachian Mountain Club, et al. v. EPA, Case No.
27   19-1140 (D.C. Cir.) (consolidated) (same) (petitioners include the Environmental Defense Fund
28   (“EDF”)); California v. EPA, Case No. 19-1227 (D.C. Cir.) (challenging the MSW Landfills
     Subpart Ba Rule); EDF v. EPA, Case No. 19-1222 (D.C. Cir.) (same).
                                                      2
                                                                             CASE NO. 4:18-cv-03237-HSG
                                               REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
              Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 4 of 8




 1   that only unreasonable delay actions are available where the deadline in question is a creature not
 2   of statute but regulation. See EPA’s Mot. to Dismiss at 8-9 (Dkt. No. 28); EPA’s Reply at 11-12
 3   (Dkt. No. 65). Second, in such a suit for unreasonable delay under CAA section 304(a) (rather
 4   than one for failure to perform nondiscretionary duty under 304(a)(2)), if a district court were to
 5   find that EPA had unreasonably delayed in carrying out a statutory obligation and subsequently
 6   imposed a deadline, no change in the associated regulatory deadlines would provide grounds for
 7   alteration of that court-ordered deadline. Plaintiffs argue that, because EPA concedes that it
 8   could not alter a court-ordered deadline issued to resolve a claim for unreasonable delay, EPA
 9   should also be unable to obtain relief from the court-ordered deadline issued on the instant claim
10   for failure to perform a nondiscretionary duty by, as it has done here, duly changing the relevant
11   regulatory deadline through notice-and-comment rulemaking. Pls.’ Opp. at 7. This does not
12   follow. If the court had held that EPA had unreasonably delayed performing an action for which
13   there was no statutory deadline, whatever changes in that context EPA had made to its
14   regulatory deadlines would not speak to that holding. Rather, EPA’s position is that, to the
15   extent this Court has treated the deadline in EPA’s regulations as a valid basis for Plaintiffs to
16   bring a claim for failure to perform a nondiscretionary duty, this Court must be consistent and
17   must treat a duly promulgated change to that regulatory deadline, adduced as a basis for a motion
18   to amend the court’s Deadline Order, the same way that it would treat a Congressional
19   amendment to a statutory deadline..
20          In Toussaint v. McCarthy, the Ninth Circuit stated that “[a] change in the law may
21   constitute a changing circumstance requiring the modification of an injunction.” 801 F.2d 1080,
22   1090 (9th Cir. 1986). The Court of Appeals then quotes American Horse Protection Association,
23   Inc. v. Watt, 694 F.2d 1310, 1316 (D.C. Cir. 1982), stating that “[w]hen a change in the law
24   authorizes what had previously been forbidden, it is an abuse of discretion for a court to refuse to
25   modify an injunction founded on superseded law.” Id. Contrary to Plaintiffs’ suggestion, EPA
26   does not dispute that, as in Toussaint or American Horse Protection Association, the standard of
27
28

                                                       3
                                                                             CASE NO. 4:18-cv-03237-HSG
                                               REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
              Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 5 of 8




 1   review on appeal here will be an abuse of discretion standard. 7 EPA’s position is in fact that the
 2   Court has abused its discretion by refusing to grant its motion to amend. And no party has
 3   identified any case – in this or any another jurisdiction -- in which, where a district court refused
 4   to amend an injunction in light of a change in law, the court of appeals did not subsequently hold
 5   that refusal to bean abuse of discretion. 8 To that end, Plaintiffs mischaracterize Rufo v. Inmates
 6   of Suffolk County Jail, 502 U.S. 367, 390 (1992), claiming that it stands for the proposition that
 7   “a change in law—even statutory law—does not ‘in and of itsel[f] provide a basis for modifying
 8   a decree.” Pls.’ Opp. at 8 (quoting 502 U.S. at 390). The quoted statement in Rufo does not
 9   relate to either changes in statutory (or regulatory) law or the modification of an order granting
10   injunctive relief; rather, it states in full that “[w]hile a decision that clarifies the law will not, in
11   and of itself, provide a basis for modifying a decree, it could constitute a change in
12   circumstances that would support modification if the parties had based their agreement on a
13   misunderstanding of the governing law.” 502 U.S. at 390. 9
14           Plaintiffs assert that “compliance with this Court’s deadline offends no provision of the
15   [new regulations], as nothing prohibits EPA from promulgating a federal plan in advance of a
16   regulatory deadline.” Pls.’ Opp. at 12. While it may be true that nothing prevents EPA from
17   promulgating a federal plan before one is required, the current and validly issued regulations do
18   not yet require EPA to do so. Because the current regulations do not require EPA to promulgate
19   a federal plan at this time, it is an abuse of this Court’s discretion to require EPA to do so simply
20
21   7
       In response to the Court’s query regarding the standard of review on appeal, the transcript
     indicates that the undersigned counsel stated: “I don’t agree that’s the standard of review.” Tr.
22
     3:8-9. Counsel believes that she stated, “I don’t [dis]agree that’s the standard of review.” In any
23   event, it is EPA’s position that the applicable standard is an abuse of discretion.
     8
       Plaintiffs mischaracterize the holding of NAACP, Jefferson County Branch v. Donovan, 737
24   F.2d 67 (D.C. Cir. 1984) and concur in the Court’s incorrect conclusion that Donovan is
     distinguishable from the present situation. Pls.’ Opp. at 10. EPA’s opening motion addresses
25
     the holding of Donovan and EPA will not repeat that discussion here. See EPA’s Mot. at 7-8.
     9
26     Plaintiffs also cite Taylor v. United States, 181 F.3d 1017, 1026 (9th Cir. 1999) (en banc), for
     two irrelevant propositions: (1) that Congress cannot require a court to reopen a final judgment;
27   and (2) that the obligation at issue here does not require on-going court supervision. Pls.’ Opp at
28   8 n.5 & 9 n.6. Neither of these propositions apply here, nor were they at issue in any of the cases
     cited by EPA involving changes in law or regulation. See EPA’s Mot. at 6-8.
                                                          4
                                                                                CASE NO. 4:18-cv-03237-HSG
                                                  REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
              Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 6 of 8




 1   because it is possible for EPA to promulgate a federal plan. EPA’s regulation now “authorizes
 2   what had previously been forbidden, Am. Horse Prot. Ass’n, Inc. v. Watt, 694 F.2d at 1316, in
 3   that whereas at the time that the Court ordered EPA to promulgate a federal plan by November 9,
 4   2019, EPA was in violation of the existing regulations, upon issuance of the new regulations,
 5   EPA is no longer has an obligation promulgate a federal plan. This is the basis on which EPA
 6   grounds its position that the Court’s denial of its motion to amend constitutes an abuse of
 7   discretion.
 8          Lastly, Plaintiffs argue that “[a]n agency that was serious about the states’ role in the
 9   process would not have given states three days’ notice of the new submission date.” Pls.’ Opp.
10   at 13. Plaintiffs are deliberately ignoring the genesis of the new state plan submission deadline
11   of August 29, 2019. Under the new implementing regulations generally governing the ongoing
12   and prospective implementation of EPA regulations under Clean Air Act (“CAA”) section
13   111(d), 42 U.S.C. § 7411(d), not solely for landfills but for any sector that EPA may regulate
14   under that statutory provision, for revisions to state plans “required in response to a revised
15   emission guideline, such plan revisions shall be submitted to the Administrator within three
16   years [of the promulgation of the revised emission guideline]. . . .” 40 C.F.R. § 60.28a(a)
17   (emphasis added). Thus, EPA did not simply pick out a random new deadline for the revised
18   state landfills plan submission. Instead, in applying the new implementing regulations to the
19   MSW Landfills Emission Guidelines, EPA determined that August 29, 2019, was three years
20   from the date of issuance of the Emission Guidelines, i.e. August 29, 2016, see Final Rule, 81
21   Fed. Reg. 59,276 (Aug. 29, 2016). Further, states were on notice of the likelihood that August
22   29, 2019 would be finalized as the new deadline for state plan submission when EPA proposed
23   that deadline in its proposed rule on October 30, 2018. Proposed Rule, 83 Fed. Reg. 54,527,
24   54,529 (Oct. 30, 2018). Indeed, the timing of the new state submission plan – consistent with
25   the revised implementing regulations – demonstrates that EPA here is not seeking delay for its
26   own sake or out of any disrespect for the Court’s order, but rather because EPA has aligned the
27   deadlines for landfills state plan implementation with its recent revisions to the general
28   implementing regulations for CAA section 111(d). This is in keeping with the Congressional

                                                       5
                                                                              CASE NO. 4:18-cv-03237-HSG
                                                REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
              Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 7 of 8




 1   provision that CAA section 111(d) procedures shall be similar to those under CAA section 110
 2   and the 1990 amendments to the latter deadlines. 10 Having aligned its regulatory provisions
 3   consistent with Congressional direction, EPA does not foresee a circumstance where further
 4   revision of the regulatory deadlines implementing section 111(d) would be appropriate.
 5   Plaintiffs’ concern that EPA may “move the goalposts” is misplaced.
 6          Thus, Plaintiffs have failed to rebut EPA’s demonstration that it is likely to succeed on
 7   the merits of an appeal.
 8   II.    CONCLUSION
 9          For the foregoing reasons, as well as those stated in EPA’s motion, EPA
10   respectfully requests that the Court stay its Order and Judgment requiring EPA to
11   “promulgate regulations setting forth a federal plan, as required by 40 C.F.R. § 60.27(d),
12   no later than November 6, 2019,” currently stayed until January 7, 2020, pending
13   disposition of any appeal of that Order by EPA to the United States Court of Appeals for
14   the Ninth Circuit.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25
26
     10
       84 Fed. Reg. at 32,564 (explaining that EPA amended its outdated 1975 emission guideline
27   implementing regulations, consistent with Congressional direction to “prescribe regulations
28   which shall establish a procedure similar to that provided by section [1]10,” 42 U.S.C.
     § 7411(d)(1)).
                                                     6
                                                                            CASE NO. 4:18-cv-03237-HSG
                                              REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
            Case 4:18-cv-03237-HSG Document 135 Filed 12/08/19 Page 8 of 8




 1
 2   Date: December 8, 2019
 3
 4                                         /s/ Leslie M. Hill
                                          LESLIE M. HILL (D.C. Bar No. 476008)
 5                                        U.S. Department of Justice
                                          Environment & Natural Resources Division
 6
                                          Environmental Defense Section
 7                                        4 Constitution Square
                                          150 M St. N.E.
 8                                        Suite 4.149
 9                                        Washington D.C. 20002
                                          Leslie.Hill@usdoj.gov
10                                        Telephone (202) 514-0375
                                          Facsimile (202) 514-8865
11
12                                        Attorneys for Defendants

13   Of Counsel:
14         Karen Palmer
15         Matthew Marks
           Office of General Counsel
16         United States Environmental Protection Agency
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                        CASE NO. 4:18-cv-03237-HSG
                                          REPLY IN SUPPORT OF EPA’S MOTION FOR STAY PENDING APPEAL
